Citation Nr: 1606710	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to November 1991, August 1996 to October 1997, December 2001 to December 2002, and from June 2006 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the RO in Denver, Colorado, which, in pertinent part, denied service connection for tinnitus. 

In July 2015, the Veteran provided testimony from Denver, Colorado, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  Subsequently, additional evidence accompanied by waiver has been received by VA.  38 C.F.R. § 20.1304(c) (2015). 

While some National Guard treatment records have been associated with the claims file, the record reflects that the remaining records are not available.  See September 2013 formal finding of unavailability of National Guard treatment records.  Also, while some service treatment records have been associated with the claims file, the record reflects that records from August 18, 1996 through October 8, 1997, December 5, 2001 through December 4, 2002, and from June 15, 2006 through June 28, 2007 are not available.  See October 2012 formal finding of unavailability.  As the missing records are unavailable through no fault of the Veteran, the Board is cognizant of its heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service, including during combat.

2.  The Veteran has experienced continuous symptoms of tinnitus since service separation.  

3.  The Veteran currently has a disability of tinnitus.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting service connection for tinnitus, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's currently diagnosed tinnitus is a "chronic disease" listed under
 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for tinnitus resulting from in-service noise exposure.  See April 2013 statement.  The Veteran has reported various loud noise exposures during service, including during combat, and that he has had tinnitus since service. 

After a review of the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  An August 2013 VA audiometric examination report conveys the Veteran was diagnosed with tinnitus.  In addition, the Veteran has credibly reported that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). 

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service, including during combat.  The DD Form 214 shows a Combat Infantryman Badge.  The Veteran has reported various loud noise exposures during service, including during combat, namely gunfire, generators, grenades, helicopters, aircraft, tanks, and heavy weapon fire.  See July 2015 hearing transcript. 
As such, the Board finds that the Veteran had combat service; therefore, the in-service injury presumption afforded combat veterans under 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable in this case to demonstrate acoustic trauma during service.  

The Board also finds the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  At the July 2015 Board hearing, the Veteran testified that tinnitus was proximately due to service and that symptoms of tinnitus, described as constant ringing, began during service in 2006.  The Veteran also testified that tinnitus began in service due to gunfire, generators, grenades, helicopters, aircraft, tanks, and heavy weapon fire.  October 2012 and September 2013 National Guard records, submitted by the Veteran, reflect reports of constant ringing in the ears.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles, 16 Vet. App. at 374.

Although the Veteran was not specifically diagnosed with a tinnitus disability during service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service occurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation.

While the August 2013 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, the examiner relied on the lack of a hearing loss diagnosis.  Subsequently, in December 2014, two private examiners opined the tinnitus was more likely than not due to in-service noise exposure.  The private examiners essentially reasoned that in-service noise exposure was the only significant noise exposure.  

The Veteran has asserted, at the July 2015 Board hearing and elsewhere, that his tinnitus originated during active service and has continued to the present.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles at 374.  The Veteran's statements are competent, credible and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3.303(b)), with the benefit being granted, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions of law or fact).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


